NUMBER 13-20-00290-CR

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


                                     EX PARTE S.H.


                     On appeal from the 54th District Court
                         of McLennan County, Texas.


                                           ORDER

               Before Justices Benavides, Hinojosa, and Silva
                             Order Per Curiam

       This cause is before us on State’s motion to dismiss the appeal based on

mootness, as appellant has pled to the underlying case and is no longer held on pre-trial

bail which is the basis for this appeal.

       This sequence of events requires us to effectuate our responsibility to avoid further

delay and to preserve the parties' rights. See TEX. R. APP. P. 37.3(a)(1). Accordingly, the

motion to dismiss is CARRIED with the case, and this appeal is ABATED and the cause

REMANDED to the trial court. Upon remand, the trial court shall utilize whatever means
necessary to make appropriate findings and recommendations concerning the following:

(1) whether appellant can be located; (2) whether appellant has abandoned his appeal;

and (3) if any other orders are necessary to ensure the proper and timely pursuit of

appellant’s appeal.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

any proceedings to be prepared. The supplemental clerk's record and supplemental

reporter's record, if any, shall be filed with the Clerk of this Court within thirty days from

the date of this order.

                                                                        PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
22nd day of April, 2021.




                                              2